FILED
                            NOT FOR PUBLICATION                             JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30029

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00079-JDS

  v.
                                                 MEMORANDUM *
LASHAWN JERMAINE JOHNSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Lashawn Jermaine Johnson appeals from the 353-month sentence imposed

following his jury-trial conviction for various drug offenses involving cocaine

base. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that his sentence is substantively unreasonable because the

sentence fails to account for the crack/powder disparity and other 18 U.S.C.

§ 3553(a) sentencing factors. In light of the totality of the circumstances and the

factors set forth in section 3553(a), the sentence is substantively reasonable. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-30029